Detailed Action
Notice of Pre-AIA  or AIA  Status
	
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 09/13/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner. Examiner notes that translated versions of KR1020190014429 and KR101927311 are not supplied and therefore not considered. 

Response to Amendment/Argument

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed June 28th, 2022. Applicant’s amendments to claims 1 and 11, along with new claims 21-22 as described on pages 7-9 have been deemed sufficient to overcome the previous 35 USC § 102 art rejections through the addition of the “implement a restrictive autonomous driving function upon determining that at least one sensor has malfunction, the at least one sensor configured to generate sensing data with respect to an external object for implementation of the autonomous driving function, and provide, to a user interface deice of the vehicle, a signal to output information about an area undetectable by the at least one malfunctioned sensor, wherein the user interface device is configured to display the area undetectable by the at least one malfunctioned sensor...” as supported by the specification page 40. However, as they change the scope of the claim, new art rejections for claims 1 and 11, along with new claims 21-22 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-2, 5, 7-9, 10-12, 15, and 17-22 are rejected under 35 U.S.C. 103 over Oba (US Pre-Granted Publication No. US 2017/0364070 A1 hereinafter “Oba”) in view of Cui et al. (Foreign Patent Translation No. CN 109367544 B hereinafter “Cui”) further in view of Sun et al. (US Pre-Granted Publication No. US 2019/0210613 A1 hereinafter “Sun”) further still in view of Fendt (US Pre-Granted Publication No. US 2017/0297489 A1 hereinafter “Fendt”).

	Regarding claim 1 Oba discloses:

	An electronic device for a vehicle, comprising: a processor configured to: (Oba [0012] wherein a processing circuit determines vehicle information) continuously generate one or more emergency travel routes during implementation of an autonomous driving function, (Oba [0058] [0080] wherein during autonomous travel the vehicle determines if emergency temporary evacuation is needed by moving to a safe space) … and provide a control signal for traveling along the one or more emergency travel routes upon determining that at least one electronic control unit (ECU) has malfunctioned, (Oba [0080] wherein during system failure the vehicle may pull into the emergency travel lane) the at least one ECU performing determination and signal generation operations to implement the autonomous driving function from among the plurality of electronic devices, (Oba [0043] fig. 1 elements 12 and 13 wherein components for autonomous driving are included with the main processing units) implement a restrictive autonomous driving function (Oba [0093] wherein based on self-diagnosis information the autonomous driving can be limited or prohibited) … 

	Oba does not appear to disclose:

	perform different control operations according to which one of a plurality of electronic devices operating to implement the autonomous driving function has malfunctioned, or upon determining that at least one sensor has malfunctioned,  the at least one sensor configured to generate sensing data with respect to an external object for implementation of the autonomous driving function and provide, to a user interface device of the vehicle, a signal to output information about an area undetectable by the at least one malfunctioned sensor, wherein the user interface device is configured to display the area undetectable by the at least one malfunctioned sensor.

	However, in the same field of endeavor of vehicle controls Cui discloses:

	“perform different control operations according to which one of a plurality of electronic devices operating to implement the autonomous driving function has malfunctioned,” (Cui translation page 7 second full paragraph wherein the vehicle behaves differently in different failure scenarios, and failure scenarios include faults in different devices such as speed sensors, angle sensors, Lidar, ultrasonic, cameras, control devices such as braking and steering devices, engines, and more (Cui translation page 6 paragraphs 10-11))
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the different control results of Cui with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to allow for appropriate control of the vehicle based on the historical data indicating failure and comfort of the occupants based on what issues arise. (Cui translation page 7 second full paragraph). 

	Additionally, Oba and Cui do not appear to disclose

	upon determining that at least one sensor has malfunctioned,  the at least one sensor configured to generate sensing data with respect to an external object for implementation of the autonomous driving function and provide, to a user interface device of the vehicle, a signal to output information about an area undetectable by the at least one malfunctioned sensor, wherein the user interface device is configured to display the area undetectable by the at least one malfunctioned sensor.

	However, in the same field of endeavor of vehicle controls Sun discloses:

	“upon determining that at least one sensor for generating sensing data with respect to an external object for implementation of the autonomous driving function has 10malfunctioned.” (Sun [0039] wherein one of the sensors for operation of the vehicle has malfunctioned).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the sensor malfunction data of Sun with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to ensure that the safest possible operation of the vehicle is maintained (Sun [0022] [0039]).

	Additionally, the above combination does not appear to disclose 

	and provide, to a user interface device of the vehicle, a signal to output information about an area undetectable by the at least one malfunctioned sensor, wherein the user interface device is configured to display the area undetectable by the at least one malfunctioned sensor.

	However, in the same field of endeavor of vehicle controls Fendt discloses:

	“and provide, to a user interface device of the vehicle, a signal to output information about an area undetectable by the at least one malfunctioned sensor,  (Fendt [0050-0051] fig. 3 wherein when the first camera malfunctions, a secondary camera is used to display the overlapping surrounding region) wherein the user interface device is configured to display the area undetectable by the at least one malfunctioned sensor.” (Fendt [0051] fig. 3 wherein when the first camera malfunctions, a secondary camera is used to display the overlapping surrounding region). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malfunction display of Fendt with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to allow for improved safe operation of the vehicle due to better surrounding detecting using a functioning, overlapping second imaging device (Fendt [0011]).

	Regarding claim 2 Oba in view of Cui and Sun and Fendt discloses all of the limitations of claim 1 and Oba further discloses: 

	The electronic device according to claim 1, wherein the processor is configured to stop implementation of the autonomous driving function upon determining that the at least 20one ECU has malfunctioned.  (Oba [0080] [0093] wherein during system failure the vehicle may pull into the emergency travel lane and end autonomous driving).

	Regarding claim 5 Oba in view of Cui and Sun and Fendt disclose all of the limitations of claim 1 and Oba further discloses:

	The electronic device according to claim 1 … a travel road, a lane change function, (Oba [0250] wherein the autonomous vehicle moves to an evacuation lane) a merging function and a branching function is restricted.  

	Oba does not appear to disclose:

	wherein the restrictive autonomous driving function is an autonomous driving function in which at least one of a travel 15speed,

	However, in the same field of endeavor of vehicle controls Sun discloses:

	“wherein the restrictive autonomous driving function is an autonomous driving function in which at least one of a travel 15speed,” (Sun [0051-0052] wherein the sensor for autonomous driving have malfunctioned and vehicle controls are changed) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the restrictive speed of Sun with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to ensure that the safest possible operation of the vehicle is maintained (Sun [0022] [0039]).

	Examiner notes due to the “at least one of a” language, only one limitation needs to be read on in order to be rejected.  

	Regarding claim 7 Oba in view of Cui and Sun and Fendt discloses all of the limitations of claim 1 and Oba further discloses:

	The electronic device according to claim 51, wherein the processor is configured to provide a signal for requesting switching to manual driving upon determining that at least one electronic device operating to implement the autonomous driving function has malfunctioned. (Oba [0093] wherein the self-diagnosis determines if the vehicle can operate in an autonomous mode or if it should be operated in the manual driving mode or pulled to the side of the road).

	Regarding claim 8 Oba in view of Cui and Sun and Fendt discloses all of the limitations of claim 7 and Oba further discloses:

	The electronic device according to claim 7, wherein the processor is configured to provide a control signal for stopping on the shoulder of a road (Oba [0303] wherein the vehicle moves to the shoulder and stops) upon determining that switching to the manual driving is not performed until traveling of the vehicle along the emergency travel routes ends.  (Oba [0068] [0256] wherein the autonomous driving stops on the side of the road and won’t continue until the driver is able to take over the operation again).

	Regarding claim 9 Oba in view of Cui and Sun and Fendt discloses all of the limitations of claim 7 and Oba further discloses:

	The electronic device according to claim 7, wherein the processor is configured to provide a control signal for gradually reducing a travel speed in a lane in which the vehicle is traveling (Oba [0072] wherein the vehicle pulls over safely and slows down) 
and stopping upon determining that45Attorney Docket No.: 20349-0546US1 Client Ref.: LG19-817US-PC(18VCT055PCO1US02)switching to the manual driving is not performed until traveling of the vehicle along the emergency travel routes ends.  (Oba [0068] fig. 2 wherein the vehicle pulls over and stops in the evacuation lane and ends the automatic driving).

	Regarding claim 10 Oba and Cui and Sun and Fendt discloses all of the limitations of claim 9 but Oba does not appear to further disclose:

	wherein the processor is configured to store data generated after a malfunction has occurred and provide the data to an external device of the vehicle.

	However, in the same field of endeavor of vehicle controls Sun discloses:

	“wherein the processor is configured to store data generated after a malfunction has occurred and provide the data to an external device of the vehicle.” (Sun fig. 1 [0052] [0068] wherein the vehicle communicates with an external network during operation).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine external communication of Sun with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to allow for external monitoring to ensure safe operation and the ability to respond to emergency situations (Sun [0066]).

	Regarding claim 11 Oba discloses:

	An operating method of an electronic device for a 10vehicle, the operating method comprising: continuously generating, by at least one processor, (Oba [0012] wherein a processing circuit determines vehicle information) one or more emergency travel routes during implementation of an autonomous driving function; (Oba [0058] [0080] wherein during autonomous travel the vehicle determines if emergency temporary evacuation is needed by moving to a safe space) determining, by the at least one processor, which one of a 15plurality of electronic devices operating to implement the autonomous driving function has malfunctioned; (Oba [0080] [0045] [0093] wherein during system failure the vehicle may pull into the emergency travel lane) … 20wherein performing different control operations46Attorney Docket No.: 20349-0546US1 Client Ref.: LG19-817US-PC(18VCT055PCO1US02)comprises; providing, by the at least one processor, a control signal for traveling along the one or more emergency travel routes upon determining that at least one electronic control unit (ECU) has malfunctioned, (Oba [0080] wherein during system failure the vehicle may pull into the emergency travel lane) the at least one ECU performing determination and 5signal generation operations to implement the autonomous driving function from among the plurality of electronic devices  (Oba [0043] fig. 1 elements 12 and 13 wherein components for autonomous driving are included with the main processing units) implementing, by the at least one processor, a restrictive autonomous driving function (Oba [0093] wherein based on self-diagnosis information the autonomous driving can be limited or prohibited) …

	Oba does not appear to disclose

	and performing, by the at least one processor, different control operations according to which one of the plurality of electronic devices has malfunctioned, or upon determining that at least one sensor has malfunctioned,  the at least one sensor configured to generate sensing data with respect to an external object for implementation of the autonomous driving function and providing, to a user interface device of the vehicle, a signal to output information about an area undetectable by the at least one malfunctioned sensor, wherein the user interface device is configured to display the area undetectable by the at least one malfunctioned sensor.

	However, in the same field of endeavor of vehicle controls Cui discloses:

	“and performing, by the at least one processor, different control operations according to which one of the plurality of electronic devices has malfunctioned” (Cui translation page 7 second full paragraph wherein the vehicle behaves differently in different failure scenarios, and failure scenarios include faults in different devices such as speed sensors, angle sensors, Lidar, ultrasonic, cameras, control devices such as braking and steering devices, engines, and more (Cui translation page 6 paragraphs 10-11))
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the different control results of Cui with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to allow for appropriate control of the vehicle based on the historical data indicating failure and comfort of the occupants based on what issues arise. (Cui translation page 7 second full paragraph). 

	Additionally, Oba and Cui do not appear to disclose

	upon determining that at least one sensor has malfunctioned,  the at least one sensor configured to generate sensing data with respect to an external object for implementation of the autonomous driving function and providing, to a user interface device of the vehicle, a signal to output information about an area undetectable by the at least one malfunctioned sensor, wherein the user interface device is configured to display the area undetectable by the at least one malfunctioned sensor.

	However, in the same field of endeavor of vehicle controls Sun discloses:

	“upon determining that at least one sensor for generating sensing data with respect to an external object for implementation of the autonomous driving function has 10malfunctioned.” (Sun [0039] wherein one of the sensors for operation of the vehicle has malfunctioned).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the sensor malfunction data of Sun with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to ensure that the safest possible operation of the vehicle is maintained (Sun [0022] [0039]).

	Additionally, the above combination does not appear to disclose 

	and providing, to a user interface device of the vehicle, a signal to output information about an area undetectable by the at least one malfunctioned sensor, wherein the user interface device is configured to display the area undetectable by the at least one malfunctioned sensor.

	However, in the same field of endeavor of vehicle controls Fendt discloses:

	“and providing, to a user interface device of the vehicle, a signal to output information about an area undetectable by the at least one malfunctioned sensor,  (Fendt [0050-0051] fig. 3 wherein when the first camera malfunctions, a secondary camera is used to display the overlapping surrounding region) wherein the user interface device is configured to display the area undetectable by the at least one malfunctioned sensor.” (Fendt [0051] fig. 3 wherein when the first camera malfunctions, a secondary camera is used to display the overlapping surrounding region). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malfunction display of Fendt with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to allow for improved safe operation of the vehicle due to better surrounding detecting using a functioning, overlapping second imaging device (Fendt [0011]).

	Regarding claim 12 Oba in view of Cui and Sun and Fendt discloses all of the limitations of claim 11 and Oba further discloses:

	The operating method according to claim 11, wherein the performing of different control operations further comprises 10stopping, by at least one processor, implementation of the autonomous driving function upon determining that the at least one ECU has malfunctioned.  (Oba [0080] [0093] wherein during system failure the vehicle may pull into the emergency travel lane and end autonomous driving).

	Regarding claim 15 Oba in view of Cui and Sun disclose all of the limitations of claim 14 and Oba further discloses:

	The operating method according to claim 14, … a travel road, a lane change function, (Oba [0250] wherein the autonomous vehicle moves to an evacuation lane) a merging function and a branching function is restricted.  

	Oba does not appear to disclose:

	wherein the restrictive autonomous driving function is an autonomous driving function in which at least one of a travel 15speed,

	However, in the same field of endeavor of vehicle controls Sun discloses:

	“wherein the restrictive autonomous driving function is an autonomous driving function in which at least one of a travel 15speed,” (Sun [0051-0052] wherein the sensor for autonomous driving have malfunctioned and vehicle controls are changed) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the restrictive speed of Sun with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to ensure that the safest possible operation of the vehicle is maintained (Sun [0022] [0039]).

	Examiner notes due to the “at least one of a” language, only one limitation needs to be read on in order to be rejected.  

	Regarding claim 17 Oba in view of Cui and Sun and Fendt discloses all of the limitations of claim 11 and Oba further discloses:
	
	The operating method according to claim 11, wherein the performing of different control operations further comprises providing, by at least one processor, a signal for requesting switching to manual driving upon determining that at least one 48Attorney Docket No.: 20349-0546US1Client Ref.: LG19-817US-PC(18VCT055PCO1US02)electronic device operating to implement the autonomous driving function has malfunctioned.  (Oba [0093] wherein the self-diagnosis determines if the vehicle can operate in an autonomous mode or if it should be operated in the manual driving mode or pulled to the side of the road).

	Regarding claim 18 Oba in view of Cui and Sun and Fendt discloses all of the limitations of claim 17 and Oba further discloses:

	The operating method according to claim 17, wherein 5the performing of different control operations further comprises providing, by at least one processor, a control signal for stopping on the shoulder of a road (Oba [0303] wherein the vehicle moves to the shoulder and stops) upon determining that switching to the manual driving is not performed until traveling of the vehicle along the emergency travel routes ends. (Oba [0068] [0256] wherein the autonomous driving stops on the side of the road and won’t continue until the driver is able to take over the operation again).

	Regarding claim 19 Oba in view of Cui and Sun and Fendt discloses all of the limitations of claim 17 and Oba further discloses:

	The operating method according to claim 17, wherein the performing of different control operations further comprises providing, by at least one processor, a control signal for causing the vehicle to gradually reduce a travel speed in a 15lane in which the vehicle is traveling (Oba [0072] wherein the vehicle pulls over safely and slows down) and then stop upon determining that switching to the manual driving is not performed until traveling of the vehicle along the emergency travel routes ends.  (Oba [0068] fig. 2 wherein the vehicle pulls over and stops in the evacuation lane and ends the automatic driving).

	Regarding claim 20 Oba and Cui and Sun and Fendt discloses all of the limitations of claim 19 but Oba does not appear to further disclose:

	wherein the performing of different control operations further comprises storing, by at least one processor, data generated after a malfunction has occurred and providing the data to an external 5device of the vehicle.

	However, in the same field of endeavor of vehicle controls Sun discloses:

	“wherein the performing of different control operations further comprises storing, by at least one processor, data generated after a malfunction has occurred and providing the data to an external 5device of the vehicle.” (Sun fig. 1 [0052] [0068] wherein the vehicle communicates with an external network during operation).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine external communication of Sun with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to allow for external monitoring to ensure safe operation and the ability to respond to emergency situations (Sun [0066]).

	Regarding claim 21 Oba in view of Cui and Sun and Fendt disclose all of the limitations of claim 1 but Oba does not appear to disclose:

	… wherein the area undetectable by the at least one malfunction sensor is displayed using a shade. 

	However, in the same field of endeavor of vehicle controls Fendt discloses:

	“wherein the area undetectable by the at least one malfunction sensor is displayed using a shade.” (Fendt [0014] wherein the malfunction section is colored alternatively of the rest).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malfunction display of Fendt with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to allow for improved safe operation of the vehicle due to better surrounding detecting using a functioning, overlapping second imaging device (Fendt [0011]).

	Regarding claim 22 Oba in view of Cui and Sun and Fendt disclose all of the limitations of claim 12 but Oba does not appear to disclose:

	… wherein the area undetectable by the at least one malfunction sensor is displayed using a shade. 

	However, in the same field of endeavor of vehicle controls Fendt discloses:

	“wherein the area undetectable by the at least one malfunction sensor is displayed using a shade.” (Fendt [0014] wherein the malfunction section is colored alternatively of the rest).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the malfunction display of Fendt with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to allow for improved safe operation of the vehicle due to better surrounding detecting using a functioning, overlapping second imaging device (Fendt [0011]).

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oba and Cui and Sun and Fendt further in view of Kakinuma (US Pre-Granted Publication No. US 2015/0112541 A1 hereinafter “Kakinuma”).

	Regarding claim 3 Oba and Cui discloses all of the limitations of claim 2 but does not appear to further discloses:

	wherein the processor is configured to attempt to reboot the at least one ECU.

	However, in the same field of endeavor of vehicle controls Kakinuma discloses:

	“wherein the processor is configured to attempt to reboot the at least one ECU.” (Kakinuma [0077] wherein the ECU is restarted or attempted to restart).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the restarting of Kakinuma with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to attempt smooth operation of the vehicle based on external diagnosis information (Kakinuma [0010-0011] [0017]). 

	Regarding claim 13 Oba and Cui and Sun and Fendt discloses all of the limitations of claim 12 but does not appear to disclose:

	wherein 15the performing of different control operations further comprises attempting, by at least one processor, to reboot the at least one ECU.

	However, in the same field of endeavor of vehicle controls Kakinuma discloses:

	“wherein 15the performing of different control operations further comprises attempting, by at least one processor, to reboot the at least one ECU.” (Kakinuma [0077] wherein the ECU is restarted or attempted to restart).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the restarting of Kakinuma with the vehicle of Oba because one of ordinary skill would have been motivated to make this modification in order to attempt smooth operation of the vehicle based on external diagnosis information (Kakinuma [0010-0011] [0017]). 

	

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190061775 A1 discloses a driving support with different color shades 
US 20070139523 A1 discloses an automobile image stitching device

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664